On information charging that in Okmulgee county, on or about the 8th day of May, 1926, the defendant, Tom Guilroy, did feloniously steal one certain red cow, the property of Scott Redick, he was tried, found guilty of larceny of live stock as charged in the information, and his punishment fixed at five years in the penitentiary. From the judgment rendered in pursuance of the verdict an appeal to this court was duly perfected.
The case was called for final submission; no brief having *Page 389 
been filed, it was submitted on the record. Thereafter his counsel of record filed a motion to dismiss the appeal.
The motion to dismiss is sustained, and the appeal herein is dismissed.